DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120059083 to Tokui et al. hereinafter “Tokui”.  

Tokui is directed to two parts polymerizable compositions suitable for dental use.  

Regarding claims 1, 3 and 4, Tokui teaches a compositions in Table 2, Example 7 comprising a first component further comprising; UDMA (monomer free of acid groups), GDMA (monomer free of acid groups), MDP (monomer containing an acid group), 4MET (monomer containing a carboxyl group), CHP (organic hydroperoxide), SiO2 powder (filler) and Aerosil (fumed silica filler).  As the preamble of claim 1 uses the transitional expression “comprising” other materials can be included into the first and second components such as acid functional monomers.  The second component comprises UDMA (monomer free of acid groups), GDMA (monomer free of acid groups), NBTU (thiourea derivative), V(acac)2 (vanadium compound), SiO2 powder (filler) and Aerosil (fumed silica filler).  Tokui is silent as to the use of a basic filler in this example.  

However, Tokui teaches that the fillers used in the composition could be glasses such as barium glass among a list of others [0020].  These different fillers can be used in each component of the first component and the second component which are used in the present invention [0020].  Therefore, it would have been obvious to the skilled artisan to use a filler such as barium glass and put said filler in both the first and second components as this is directly taught by Tokui.  

As to claim 2, Tokui does not teach any limits on the amounts or kinds of monomers that can be used in the composition.  Tokui teaches that (meth)acrylates can be used independently or by mixing two or more kinds [0013].  

With regard to Applicant’s limitations regarding the concentrations of the (meth)acrylate having a carboxyl group, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because,  Tokui teaches using 4-MET ( a monomer having a carboxyl group) at 6% when the two compositions are mixed, the Examiner asserts that the concentrations of the (meth)acrylate having a carboxyl group is an art recognized result-effective variable.  Thus, it would be obvious in the optimization process to optimize the concentrations of the (meth)acrylate having a carboxyl group to achieve the properties desired such as adhesion [0015].  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a two-part dental composition comprising all the limitations of claim 1.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAS										2/25/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759